 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 7                                         AT SEATTLE

 8   JOHN PATRICK BLACKMON,

 9                                 Petitioner,            Case No. C16-1592-RSL-JPD

10          v.
                                                          ORDER GRANTING RESPONDENT’S
11   JEFFREY UTTECHT,                                     MOTION FOR EXTENSION OF TIME

12                                 Respondent.

13

14          This is a federal habeas action filed under 28 U.S.C. § 2254. This matter comes before

15   the Court at the present time on respondent’s motion for an extension of time to file an answer to

16   petitioner’s petition for writ of habeas corpus. Petitioner does not oppose the motion. The

17   Court, having reviewed respondent’s motion, and the balance of the record, hereby ORDERS as

18   follows:

19          (1)     Respondent’s motion for an extension of time to file his answer to petitioner’s

20   federal habeas petition (Dkt. 34) is GRANTED. Respondent is directed to file his answer not

21   later than March 5, 2019.

22

23
     ORDER GRANTING RESPONDENT’S
     MOTION FOR EXTENSION OF TIME - 1
 1          (2)    The Clerk is directed to send copies of this Order to all counsel of record, and to

 2   the Honorable Robert S. Lasnik.

 3          DATED this 15th day of February, 2019.

 4

 5

 6
                                                 AJAMES P. DONOHUE
                                                  United States Magistrate Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
     ORDER GRANTING RESPONDENT’S
     MOTION FOR EXTENSION OF TIME - 2
